Case 2:15-cv-05081-RRM-SIL Document 90 Filed 11/11/20 Page 1 of 1 PageID #: 547




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------X
MARCO ANTONIO SANCHEZ JUAREZ and
JANET GUTIERREZ, individually and on behalf                                      Case No. 15-CV-5081(RRM)(SIL)
of others similarly situated,

                                      Plaintiffs                                 STIPULATION AND ORDER OF
                                                                                 SUBSTITUTION OF COUNSEL

156-40 GRILL LLC d/b/a Taverna Greek Grill,
GREEK GRILL CROSSBAY CORP.
d/b/a Taverna Greek Grill, EVANGELOS POLLATOS,
MARIA KARRAS-POLLATOS, MICHAEL SIDERAKIS
and KONSTANTINOS SIKLAS,

                                                        Defendants.
--------------------------------------------------------------------------X


         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned and

pursuant to Local Civil Rule 1.4, that Arthur H. Forman, Esq. shall be substituted by Morrison &

Tenenbaum PLLC, as counsel for Defendants, MICHAEL SIDERAKIS and KONSTANTINOS

SIKLAS, in the above captioned action.

         A supporting declaration is attached hereto pursuant to Local Civil Rule 1.4.


Dated: November 11, 2020
       Forest Hills, New York

                                                                             MORRISON & TENENBAUM PLLC


         _________ ____________ _                                            S/ Lawrence Morrison
                                                                         By:________________________
         Arthur H. Forman                                                   Lawrence F. Morrison
         98-20 Metropolitan Ave                                             87 Walker Street, Fl. 2
         Forest Hills, NY 11375                                             New York, NY 10013
         (718) 268-2616                                                     Tel: 212-620-0938
         Outgoing Attorney for                                               Incoming Attorneys for Defendants
         Defendants Siderakis and Siklis                                     Siderakis and Siklis


         SO ORDERED:


         _/s/ Steven I. Locke
         ______________________
         Steven I. Locke
         U.S. Magistrate Judge
Case 2:15-cv-05081-RRM-SIL Document 90-1 Filed 11/11/20 Page 1 of 3 PageID #: 548

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 MARCO ANTONIO SANCHEZ JUAREZ and
 JANET GUTIERREZ, individually and on behalf                           Case No.
 5081(RRM)(SILO)5081(RRM)(SIL)                                         15-cv-5081 (RRM)(SIL)
 of others similarly situated,
                                Plaintiffs                              DECLARATION PURSUANT
                 -v.-                                                   TO LOCAL CIVIL RULE 1.4_

 156-40 GRILL LLC d/b/a Taverna Greek Grill,
 GREEK GRILL CROSSBAY CORP.
 d/b/a Taverna Greek Grill, EVANGELOS POLLATOS,
 MARIA KARRAS-POLLATOS, MICHAEL SIDERAKIS
 and KONSTANTINOS SIKLAS,
                                    Defendants.
                                                                X


         Arthur H. Forman, declares under penalty of perjury pursuant to 28 U.S.C. §746, that the

 following is true and correct:

                  1.      I am an attorney admitted to practice before the United States District Court

 for the Eastern District of New York, and submit this declaration, pursuant to Local Civil Rule 1.4

 of the United States District Courts for the Southern and Eastern Districts of New York, in support

 of the Stipulation and Order substituting Morrison & Tenenebaum PLLC for my office as counsel

 of record for Defendants Michael Siderakis and Konstantinos Siklas in the above- captioned

 case.

                  2. Said Defendants have requested that Morrison & Tenenbaum PLLC represent

 them in this action and have consented to withdrawal of my office, Arthur H. Forman, Esq., as

 their counsel.

                  3. Discovery has concluded and the parties have filed a joint pre-trial statement.

 But the action is not yet on the trial calendar.

         4.         I am not asserting a charging or retaining lien.

         5.         I respectfully submit that the substitution of counsel will not unnecessarily delay

 this action or prejudice any party, and therefore respectfully request that the Court approve the
Case 2:15-cv-05081-RRM-SIL Document 90-1 Filed 11/11/20 Page 2 of 3 PageID #: 549
    Stipulation and Order of Substitution of Counsel submitted herewith.



 Dated: November 11, 2020
        Forest Hills, NY 11375
                                                            _________/S______________
                                                            ARTHUR H. FORMAN
                                                            98-20 Metropolitan Avenue
                                                            Forest Hills, New York 11375
                                                            (718) 268-2616
                                                            Outgoing Attorney for Defendants
                                                            Siderakis and Siklis
Case 2:15-cv-05081-RRM-SIL Document 90-1 Filed 11/11/20 Page 3 of 3 PageID #: 550


                                 DECLARATION OF SERVICE


        Arthur H. Forman, pursuant to 28 USC §1746 declares under penalty of perjury that on
 November 11, 2020, he served the Local Civil Rule Declaration and the Stipulation and Order of
 Subsitution on the following listed parties by U.S. 1st Class Mail:


 :
                                     Evangelos Pollatos
                                     3 Farm Hill Lane
                                     East Norwich, NY 11732

                                     Maria Karras-Pollatos
                                     3 Farm Hill Lane
                                     East Norwich, NY 11732

                                     John Troy, Esq.
                                     Troy Law, PLLC
                                     41-25 Kissena Blvd., Suite 119
                                     Flushing, NY 11355

                                     Konstantinos Siklas
                                     3105 Skillman Avenue
                                     Oceanside, NY 11572

                                     Michael Siderakis
                                     211-18 33rd Road
                                     Bayside, NY 11361




 Dated: November 11, 2020
        Forest Hills, NY 11375
                                                          ________/S________
                                                          ARTHUR H. FORMAN
